UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of July 2011 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheet Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income Unaudited Interim Consolidated Statements of Retained Earnings and Contributed Surplus Unaudited Interim Consolidated Statements of Cash Flows Notes to Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On June 28, 2011, EXFO Inc., a Canadian corporation, reported its results of operations for the third fiscal quarter ended May 31,2011. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2011 fiscal year.This press release and information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2011 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 55 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By: /s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: July 7, 2011 Page 2 of 55 Table of Contents EXFO Reports Third-Quarter Results for Fiscal 2011 § Sales increase 20.9%year-over-year to US$67.6 M § Gross margin improves to 64.2% of sales § EBITDA* reaches US$7.1 M (10.5% of sales) § Launches EXFO Connect, a suite of cost-saving and productivity solutions leveraging large base of smart and modular test platforms QUEBEC CITY, CANADA, June 28, 2011 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the third quarter ended May 31, 2011. Sales increased 20.9% to US$67.6 million in the third quarter of fiscal 2011 from US$55.9 million in the third quarter of 2010, but decreased 6.1% from US$72.0 million in the second quarter of 2011. After nine months into fiscal 2011, sales increased 42.4% year-over-year to US$205.3 million. Net bookings improved 7.3% to US$61.3 million in the third quarter of fiscal 2011 from US$57.1 million in the same period last year and 6.4% from US$57.6 million in the second quarter of 2011. The company’s book-to-bill ratio was 0.91 in the third quarter of 2011. Year-to-date, net bookings increased 34.2% to US$208.6 million for a book-to-bill ratio of 1.02. Gross margin reached 64.2% of sales in the third quarter of fiscal 2011 compared to 63.5% in the third quarter of2010 and 61.4% in the second quarter of 2011. After nine months into fiscal 2011, gross margin attained 62.6% of sales compared to 63.0% in the same period in 2010. GAAP net earnings in the third quarter of fiscal 2011 totaled US$1.7 million, or US$0.03 per diluted share, compared to a net loss of US$0.6million, or US$0.01 per share, in the same period last year and net earnings of US$1.7 million, or US$0.03 per diluted share, in the second quarter of 2011.GAAP net earnings in the third quarter of 2011 included US$2.1million in amortization of intangible assets and US$0.4 million in stock-based compensation costs. The former item resulted in an income tax recovery of US$0.1 million. EBITDA* amounted to US$7.1 million, or 10.5% of sales, in the third quarter of fiscal 2011 compared to US$5.7million, or 9.1% of sales, in the third quarter of 2010 and US$8.4 million, or 11.6% of sales, in the second quarter of 2011. After nine months into fiscal 2011, adjusted EBITDA* totaled US$23.7 million, or 11.4% of sales. “EXFO is remarkably well-positioned to benefit from intermediate and long-term market trends as both wireless and wireline operators must continue to invest in converged, IP networking technologies in order to meet growing bandwidth demand,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “Given our outlook for the fourth quarter, we should generate annual revenue growth greater than 30% for our telecom business, which demonstrates once again our abilityto grow faster than our end-markets. Based on EXFO’s strong innovation leadership and business development initiatives, I’m confident we will overcome the short-term, softer spending environment to keep delivering superior results as demand for bandwidth expansion and IP networking is not goingaway.” Page 3 of 55 Table of Contents Selected Financial Information (In thousands of US dollars) Q3 2011 Q2 2011 Q3 2010 Sales: Continuing operations (formerly Telecom Div.) $ $ $ Discontinued operations (formerly Life Sciences & Industrial Div.) − − Total $ $ $ Gross margin: Continuing operations $ $ $ % % % Discontinued operations $
